             Case 2:18-cr-00217-RSM Document 476 Filed 08/03/20 Page 1 of 1



 1                                                    CHIEF JUDGE RICARDO S. MARTINEZ

 2

 3                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 4
                                      AT SEATTLE
 5
     UNITED STATES OF AMERICA,                     No. CR 18 – 217 RSM
 6
           Plaintiff,                              ORDER GRANTING DEFENDANT
 7
           v.                                      PELAYO’S MOTION TO FILE
 8                                                 ATTACHMENT EXHIBIT 5
     ANTHONY PELAYO,                               EXTRACTION REPORT FROM SEARCH
 9                                                 AND SEIZURE OF HIS iCLOUD DATA
           Defendant.                              AND ACCOUNT UNDER SEAL
10

11

12         DEFENDANT ANTHONY PELAYO, having moved the Court for an order

13   granting leave to file attachment 5 to his motion to suppress the data and information

     seized from his Apple iCloud account, The Court, finding the data contained in the
14
     forensic extraction report is personal and private to Pelayo and should not be generally
15
     available to the public, DOES HEREBY
16
           ORDER the motion for leave to file under seal Exhibit 5 to the motion to
17
     suppress data from the search of his iCloud account is granted and it may be filed
18   under seal.
19         Dated this 3rd day of August, 2020.

20

21

22
                                                     A
                                              RICARDO S. MARTINEZ
                                              CHIEF UNITED STATES DISTRICT JUDGE

23

24
